LAMM, J.
This case was certified here by the Kansas City Court of Appeals because a constitutional question is said to be involved and, therefore, that court had no jurisdiction.
It seems that defendant (a city of the second class) appealed from the judgment of the circuit court of Buchanan county, of date of February 4, 1904, in favor of plaintiff in the sum of three hundred and fifty dollars, for personal injuries received on an alleged defective sidewalk.
Among other contentions made, appellant seeks to reverse the judgment because respondent failed to comply with sections 5723 and 5724, Revised Statutes 1899, pertaining to cities of the second class. The record shows that respondent undertook to bring herself in her petition and proof within the terms, and if not the terms, then within the spirit and intendment, of said two sections, and tried her case on that theory. That is, she tried her case oh the theory that those sections were valid and pertinent, and she now seeks to put new wine in an old bottle. In briefing her case for the appellate court her learned counsel for the first time injected an alleged constitutional question to the effect that said sections are unconstitutional. No such question was lodged in the pleadings; no such question was lodged in the instructions; no such question was raised or passed on, nisi; no such question appeared in the motion for a new trial; and the case was tried on no such theory.
In this condition of things, the question is: Has this court jurisdiction? That question, on the authority of an unbroken line of decisions, is not open to an affirmative answer. [State v. Raymond, 156 Mo. 117; Coleman v. Cole, 158 Mo. 253; Kirkwood v. Meramec *358Highlands Co., 160 Mo. 111; Clark v. Porter, 162 Mo. 516; Hanlon v. Pulitzer Pub. Co., 167 Mo. 121; Ash v. Independence, 169 Mo. 77; Hardin v. Carthage, 171 Mo. 442; Brown v. Railroad, 175 Mo. 185; State ex rel. v. Smith, 176 Mo. 44; Kimble v. Railroad, 183 Mo. 70; City of Tarkio v. Clark, 186 Mo. 285; State ex rel. v. Bland, 186 Mo. 691; Excelsior Springs to use v. Ettenson, 188 Mo. 129; Shell v. Railroad, 202 Mo. 339. See also Railroad v. Siefert, 41 Mo. App. 40.]
The cause must be remanded to the Kansas City Court of Appeals for determination by that court. It is so ordered.
All concur, except Woodson, J.} who did not sit.